                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

STEVEN J. KANIADAKIS,

      Plaintiff,

v.                                                CASE NO. 8:17-cv-1346-T-02JSS

SALESFORCE.COM, INC.,

      Defendant.

                                           /


                                     ORDER

      Before the Court is Plaintiff’s Second Motion to Compel Discovery (Dkt.

149); Defendant’s Opposition to Plaintiff’s Motion to Compel Discovery (Dkt.

153); Plaintiff’s Supplemental Pages, Referenced Exh[i]bits, to Motion to Compel

Defendant (Dkt. 158); and Plaintiff’s Motion for Hearing (Dkt. 155). Upon

consideration of the parties’ submissions, Plaintiff’s motion to compel is denied

without prejudice, and his motion for a hearing is denied as moot.

      Plaintiff’s motion to compel is denied without prejudice because it does not

comply with Local Rule 3.04(a). That rule provides:

      A motion to compel discovery pursuant to . . . Rule 37, Fed.R.Civ.P.,
      shall include quotation in full of each interrogatory . . . or request for
      production to which the motion is addressed; each of which shall be
      followed immediately by quotation in full of the objection and
       grounds therefor as stated by the opposing party; or the answer or
       response which is asserted to be insufficient, immediately followed
       by a statement of the reason the motion should be granted.

Local Rules for the United States District Court for the Middle District of Florida,

available at https://www.flmd.uscourts.gov/local-rules. Plaintiff’s motion does

not comply with these requirements. As a result, the Court cannot determine

which discovery requests are at issue in the motion to compel and what, precisely,

Plaintiff contends is deficient about Defendant’s responses to each of the requests

at issue.

       If Plaintiff files a renewed motion, that motion must comply with Local

Rule 3.04(a). Specifically, for each discovery response that is addressed in any

renewed motion to compel, Plaintiff must: (1) quote in full the interrogatory or

request for production; (2) quote in full the answer or response as stated by

Defendant immediately after the quoted interrogatory or request; and (3) explain

why the motion to compel should be granted as to that interrogatory or request

immediately after the quoted answer or response. For requirements (1) and (2), it

is not sufficient for Plaintiff to refer to attached copies of his discovery requests

and Defendant’s responses. Instead, the discovery requests and responses must be

quoted in the motion itself.




                                          -2-
      A renewed motion must also be supported by a renewed Local Rule 3.01(g)

conference and certification. The parties are warned that the rule requires that the

parties confer “in a good faith effort to resolve the issues raised by the motion.”

Exchanges of ultimatums generally do not satisfy the good faith requirement.

      Plaintiff is also advised that the 25-page limit of Local Rule 3.01(a) applies

only to the text of the motion and memorandum of law. Thus, if Plaintiff wishes

to re-file Exhibits 1, 2, and 3 (currently in the docket as Dkt. 158-1, 158-2, and

158-3) with a renewed motion, he may do so without requesting permission to file

excess pages.

      Accordingly, Plaintiff’s Second Motion to Compel Discovery (Dkt. 149) is

denied without prejudice. Because his motion to compel has been denied, his

Motion for Hearing (Dkt. 155) is denied as moot.

      DONE AND ORDERED at Tampa, Florida, on February 5, 2019.



                                   s/William F. Jung
                                 WILLIAM F. JUNG
                                 UNITED STATES DISTRICT JUDGE

COPIES FURNISHED TO:
Counsel of Record
Plaintiff, pro se




                                          -3-
